Citation Nr: 1614137	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-24 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

6.  Entitlement to service connection for bladder cancer.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for asbestosis.

9.  Entitlement to an increased rating for a bilateral hearing loss disability, currently rated as noncompensable.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard for several periods between August 1967 to January 1991, to include service in the Republic of Vietnam; the currently verified periods of service are from August 1967 to August 1971 and from March 1988 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran also took steps to perfect an appeal of a third rating decision in September 2013 that confirmed and continued the prior denial of an increased rating for a bilateral hearing loss disability and denied TDIU; however, those issues were included in the appeal of the February 2010 rating decision, as entitlement to TDIU is an element of all increased rating claims when unemployability is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In October 2015, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ) who is unavailable to participate in a decision on this appeal.  Because the law requires the VLJ who conducts a hearing to participate in any decision on the appeal, the Board offered the Veteran the opportunity to appear at a hearing before another VLJ.  38 U.S.C.A. § 7107(c) (West 2014).  In December 2015, the Veteran declined this opportunity.  A transcript of the October 2015 has been associated with the Veteran's claims file and reviewed in conjunction with this decision.

In December 2015, the Veteran's representative asked for a copy of the October 2015 hearing transcript.  VA's Records Management Center acknowledged the request in January 2016, but there is no indication that it has yet been acted upon.  Because this decision grants service connection for diabetes mellitus and remand the remaining issues, there is no prejudice to the Veteran.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, bladder cancer, a back disability, and asbestosis; entitlement to an increased rating for a bilateral hearing loss disability; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's current diabetes mellitus, type II is due to herbicide exposure in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain diseases may also be established as presumptively due to herbicide exposure during service in the Republic of Vietnam from January 9, 1962, to May 7, 1975.  38 C.F.R. § 3.307(a)(6)(i).  Once it is established a claimant has been exposed to herbicides, diseases listed in 38 C.F.R. § 3.309(e), including diabetes mellitus, type II, will be presumed service-connected due to herbicide exposure during service if they manifest to a compensable degree at any time.

The evidence establishes the Veteran served aboard the USCGC Sebago during the Vietnam era.  The Veteran received the Republic of Vietnam Campaign Medal with three Bronze Stars, the Vietnam Presidential Unit Cross of Gallantry, and the Vietnam Service Medal with Service Device for his service aboard the Sebago.  The Sebago supported operations in the Republic of Vietnam from March 1969 to November 1969 with the hull designation WHEC 42.  See Eugene N. Tulich, The United States Coast Guard in Southeast Asia During the Vietnam Conflict, United States Coast Guard, http://www.uscg.mil/history/articles/h_tulichvietnam.asp (last updated Jan. 12, 2016).  VA has determined that all U.S. Coast Guard Cutters with hull designation WHEC [High Endurance Cutter] operated in the inland waters during their Vietnam tours.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, Dep't of Veterans Affairs, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (last updated Feb. 5 2016).  Therefore, the presumptive provisions regarding herbicide exposure apply in the Veteran's case.  See 38 C.F.R. § 3.307(a)(6)(i); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Veteran has diabetes mellitus, type II, which is listed in 38 C.F.R. § 3.309(e).  As the Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam, service connection for diabetes mellitus, type II is warranted.


ORDER

Entitlement to service connection for diabetes mellitus, type II is granted.


REMAND

Although his treatment records clearly indicate the Veteran has current peripheral neuropathy, the condition is referenced generally and specific extremities are not identified.  While peripheral neuropathy is commonly associated with diabetes, the Board is not permitted to substitute its judgment for that of medical professionals.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is prohibited from making conclusions based on its own medical judgment).  It is also unclear whether the Veteran's peripheral neuropathy is early-onset; which would be presumptively service connected on the basis of herbicide exposure.  See 38 C.F.R. § 3.309(e).  Thus, a VA examination is necessary to determine whether the Veteran has peripheral neuropathy of the bilateral upper and lower extremities as a result of service or a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Available treatment records establish a history of bladder cancer; however, it is unclear whether the Veteran has a current disability.  There is also reference to prostate cancer in the available treatment records, but it is not clear whether the Veteran has ever had this disease.  While prostate cancer is listed as a disease presumptively attributed to herbicide exposure, bladder cancer is not.  See 38 C.F.R. § 3.309(e).  Therefore, a VA examination is necessary regarding the claim of entitlement to service connection for bladder cancer.  See McLendon, supra; see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (indicating the inapplicability of presumptive provisions does not foreclose the possibility of direct service connection).

The Veteran has not been provided an examination regarding his claim of entitlement to service connection for a back disability.  Service treatment records show the Veteran was hospitalized for four days after a back injury in 1982.  This may have been during a period of active service, although the active service has not been properly verified.  The Veteran currently has arthritis affecting the thoracolumbar spine, which constitutes a chronic disease under 38 C.F.R. § 3.309(a).  As this condition was noted in service, an opinion is necessary to determine whether the claimed disability manifested within one year of service or is otherwise attributable to a disease or injury in service, to include the 1982 back injury.  See McLendon, supra.

VA also has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); 38 C.F.R. § 4.2 (2015).

Here, VA provided a respiratory conditions examination in June 2015.  Unfortunately, the June 2015 examination report is inadequate to make an informed decision on the Veteran's claim of entitlement to service connection for asbestosis.  It is unclear whether the examiner considered an accurate history of the claimed disability.  See Stefl, 21 Vet. App. at 123.  The examiner indicated the only respiratory condition the Veteran has been diagnosed as having is chronic airway disease.  The evidence of record contains a prior diagnosis for asbestosis after the results of a November 2011 chest X-ray were interpreted by a certified B-reader.  Therefore, a new examination that discusses the accuracy of the past diagnosis in the appeal period is necessary.  See Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  

The record also includes a diagnosis for chronic obstructive pulmonary disease.  All current respiratory conditions are included in the Veteran's claim, as they are reasonably encompassed by his reported symptomatology; therefore, a nexus opinion is needed for any current respiratory condition.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Further, it does not appear the requirements of M21-1, Part IV, Subpart ii, Chapter 1, Section I, Topic 3, have been fully met, as the record contains little to no evidence regarding the level of asbestos exposure as a result of the Veteran's military occupational specialty.

During the October 2015 hearing, the Veteran asserted his bilateral hearing loss disability has increased in severity since his last VA examination in May 2013.  The record also reflects the Veteran has been granted entitlement to service connection for tinnitus since the last examination.  Therefore, a new VA audiological examination is necessary to assess the current severity of the Veteran's bilateral hearing loss disability given the disability is currently rated as noncompensable.  See Snuffer v Gober, 10 Vet. App. 400, 403 (1997) (holding the duty to assist required VA to provide an examination based on claimant's assertion of increased hearing loss since his examination two years prior to the Board's decision).

As the issue of entitlement to TDIU is inextricably intertwined with the issues noted above, along with the initial rating of the newly service-connected diabetes mellitus, type II, it is remanded to the AOJ for further development and consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).
Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of the Veteran's active service and obtain any outstanding service treatment records related to such periods.

2.  Ask the Veteran to identify any outstanding records related to treatment for bladder or prostate cancer; asbestosis; or a back disability and obtain any records identified.

3.  Schedule the Veteran for an examination to determine whether he has peripheral neuropathy of any extremity that is at least as likely as not the result of a disease or injury in service or proximately due to or aggravated by a service-connected disability, to include diabetes mellitus, type II, or herbicide exposure.

The examiner is advised that aggravation means the severity of the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the normal progression of the disease or injury.  If aggravation is found, the examiner must state whether there is medical evidence created prior to the aggravation or at any time between the time of the aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion provided.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If an opinion cannot be provided without resorting to speculation, the examiner should explain whether the inability to provide the necessary opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general or there is additional information that, if obtained, would enable the examiner to provide the opinion.

Then, schedule the Veteran for an examination to determine whether he has bladder or prostate cancer or residuals that are at least as likely as not the result of disease or injury in service, to include herbicide exposure, or proximately due to or aggravated by a service-connected disability.  

The examiner is advised that aggravation means the severity of the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the normal progression of the disease or injury.  If aggravation is found, the examiner must state whether there is medical evidence created prior to the aggravation or at any time between the time of the aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

The examiner must also be advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion provided.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If an opinion cannot be provided without resorting to speculation, the examiner should explain whether the inability to provide the necessary opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general or there is additional information that, if obtained, would enable the examiner to provide the opinion.

4.  Then, schedule the Veteran for an examination to determine whether his current back disability is at least as likely as not is the result of a disease or injury to service, to include the back injury documented in 1982.  

The examiner should address whether it is at least as likely as not that the arthritis affecting the Veteran's thoracolumbar spine manifested within one year of his separation from service in January 1991.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion provided.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner should opine whether the Veteran's reports, if accepted would be sufficient to establish a continuity of symptomatology or a link between the current back disability and an inservice injury.  The examiner should also state whether there is any medical reason for rejecting the Veteran's reports.

If an opinion cannot be provided without resorting to speculation, the examiner should explain whether the inability to provide the necessary opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general or there is additional information that, if obtained, would enable the examiner to provide the opinion.

5.  Ensure all development actions outlined in M21-1, Part IV, Subpart ii, Chapter 1, Section I, Topic 3 pertaining to asbestosis are completed.

6,  Then, schedule the Veteran for a new examination to determine whether he has asbestosis, or any other respiratory disorder, that is at least as likely as not the result of disease or injury in service, or proximately due or aggravated by a service-connected disability.  

An opinion must be provided for any respiratory disorder present at any time since 2009.  If a previously diagnosed respiratory disorder, to include asbestosis, chronic airway disease, and/or chronic obstructive pulmonary disease is not found currently, the examiner must state whether the previous diagnosis was in error or the previously diagnosed disorder is now in remission.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion provided.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If an opinion cannot be provided without resorting to speculation, the examiner should explain whether the inability to provide the necessary opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general or there is additional information that, if obtained, would enable the examiner to provide the opinion.

5.  Schedule the Veteran for new examination to measure the current level of severity of his service-connected bilateral hearing loss disability.

6.  Once all the foregoing is completed, develop and adjudicate the issue of entitlement to TDIU, to include scheduling the Veteran for an examination to determine the effects of service connected disabilities on employment for which the Veteran would otherwise be qualified.  If it is determined TDIU is not warranted, on either a schedular or extra-schedular basis; consider whether an extraschedular rating is warranted for the combined effects of the Veteran's service-connected disabilities.

7.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


